Exhibit 10.1

ALASKA AIR GROUP PERFORMANCE BASED PAY PLAN

(formerly, the “Management Incentive Plan” or “MIP”)

(Amended and Restated September 14, 2006)

The Board of Directors (the “Board”) of Alaska Air Group, Inc. (the “Company”)
has adopted a plan to reward employees of Alaska Airlines, Inc. (“Alaska”) and
Horizon Air Industries, Inc. (“Horizon”). The plan, formerly known as the
Management Incentive Plan, has been renamed as the Performance Based Pay Plan
(“Plan”). This memorandum is provided to explain the key elements of how the
Plan will operate. The Performance Based Pay award (“Award”) of each eligible
Participant will depend upon the degree to which the Company achieves the
performance goals set by the Compensation Committee of the Board for each
calendar year (a “Plan Year”) and the discretion of the Compensation Committee
of the Board and Chief Executive Officer explained below. This Plan is effective
beginning with the 2003 Plan Year and each year thereafter until amended,
restated or terminated, pursuant to paragraph 8.

 

1. ELIGIBILITY

Eligibility to participate in the Plan during a Plan Year is limited to officers
and other employees of Alaska and Horizon who (a) are designated by the
Compensation Committee, and (b) are full-time employees of Alaska or Horizon as
of the first day of January immediately following the end of the Plan Year, or
(c) were full-time employees during the Plan Year and do not meet the
requirement of (b) because their employment ended due to retirement at age 52 or
older, disability or death (each a “Participant,” or collectively
“Participants”). Individuals may become Participants during the Plan Year if
they are newly hired or promoted during the year and meet the requirements of
the preceding sentence. Participants who are on temporary medical leave,
military leave, or otherwise not working either full-time or part-time for
Alaska or Horizon for reasons approved by the Board, but who remain employed,
also retain eligibility as Participants. Participation in the Plan does not
guarantee that any Award will be paid if applicable performance goals specified
for the Plan Year are not achieved for the year. Unless otherwise provided for
in a separate Award agreement, an individual whose employment with Alaska or
Horizon ends for any reason not described in (c) above, such as resignation or
termination, forfeits eligibility upon such end of employment.

 

2. BASIS FOR PARTICIPATION

A Participant’s Basis for a Plan Year is used to determine the dollar amount or
initial target value of the Participant’s Award for that year. The “Basis” is
the actual Basic Salary of the Participant earned during the Plan Year
multiplied by the percentage selected for that Participant by the Board. “Basic
Salary” means the compensation earned by the Participant for services performed
for Alaska or Horizon, including amounts that the Participant could have
received in cash had the Participant not elected to contribute the amount to an
employee benefit plan maintained by Alaska, Horizon or the Company and any other
voluntary payment the Participant makes which reduces his/her compensation (such
as the Participant’s voluntary contribution to an Internal Revenue Code (“Code”)
Section 401(k) Plan, Code Section 125 medical account, dependent day care
spending account, or charitable gift), but excluding commissions, all awards
(including any Award under this Plan), and all other forms of incentive or other
supplemental pay, employee benefits paid by the employer (such as employer
contributions to a Code Section 401(k) Plan), cash and non-cash fringe benefits
and perquisites (such as auto allowance and travel reimbursement). Awards may be
paid in cash or by act of the Compensation Committee of the



--------------------------------------------------------------------------------

Board, the Company’s Common Stock. Alternatively, Awards may, by act of the
Compensation Committee of the Board, be denominated in shares of the Company’s
Common Stock that are subject to conditions and restrictions established by the
Compensation Committee and based on the achievement of performance goals as
provided for in a Performance Share Award Agreement (such shares of Common Stock
are referred to as “Performance Shares”).

 

3. CALCULATION OF THE AWARD

The size of the Award earned for a Plan Year will depend upon the extent to
which the performance goals of the Company have been achieved during that Plan
Year and the discretion of the Compensation Committee of the Board. Separate
performance weighting has been established for each performance goal. The Award
will equal either (i) in the case of cash-based Awards, the dollar amount
achieved by multiplying the Participant’s Basis by the sum of the weighted
percentage achievement factors, or (ii) in the case of Common Stock Based
Awards, the number of shares which is equal to the cash award under the
preceding clause (i) divided by the closing price of the Company’s Stock on the
NYSE on the date of such Award, or (iii) in the case of Awards denominated in
Performance Shares, the actual number of shares of Common Stock earned by the
Participant will be determined based on the achievement of performance goals as
described in the applicable Performance Share Award Agreement, in each case, as
such amounts may be adjusted in the Compensation Committee’s discretion pursuant
to paragraph 6 or pursuant to the terms of an applicable Performance Share Award
Agreement. All calculations will be performed by the Employee Services
Department of Alaska and will be subject to approval solely by the Board. Once
approved by the Compensation Committee of the Board, such calculations shall be
conclusively presumed to be accurate.

 

4. PERFORMANCE WEIGHTING

In order to achieve any Award for a particular performance goal, a “Threshold”
must be achieved. A full entitlement is achieved when the “Target” is reached,
and a double entitlement is possible if the “Maximum” is achieved. This
weighting applies to each goal individually. Once the Threshold is achieved, the
percentage of the difference between the Threshold and Target achieved is
multiplied by the weighting factor as specified in the attachment for the
applicable Plan Year. If the Target is exceeded, the percentage of the
difference between the Target and the Maximum achieved is multiplied by the
weighting factor as specified in the attachment for the applicable Plan Year.
Since the difference between the Threshold and Target is, in most cases,
arithmetically different from the difference between the Target and the Maximum,
calculations will be performed utilizing either the Threshold-Target range, or
Target-Maximum range, as applicable, to locate the percentage of the Target, or
the percentage of the Maximum, as applicable, that has been achieved. Additional
performance weighting criteria and the methodology for determining the number of
shares issued to a Participant pursuant to an Award of Performance Shares may be
set forth or described in an applicable Performance Share Award Agreement.

 

5. PERFORMANCE GOALS AND APPLICABLE PERFORMANCE WEIGHTING FACTORS

The Compensation Committee of the Board will establish the performance goals for
each Plan Year during the life of this Plan, and will provide an annex to this
Plan that outlines goals and the weighting factors. Each such attachment will be
labeled “Performance Based Pay Plan Goals and Measures for (year)” and
distributed to Eligible Participants.

 

2 of 4



--------------------------------------------------------------------------------

6. DISCRETIONARY FACTOR

In the case of a Participant described in paragraph 1(c) who retired due to age,
terminated employment due to disability, or died during the year, or a
Participant who took a leave of absence or worked a reduced schedule during any
portion of the year, the Compensation Committee of the Board retains absolute
discretionary authority to adjust the Award to such Participant based upon the
Compensation Committee’s determination of such Participant’s contribution to the
Company.

 

7. TIMING OF AWARDS

After approval of the Audit Committee of the Board, it is the intent of the
Board to distribute the Award, or actual shares of the Company’s Common Stock
for Awards denominated in Performance Shares, for a Plan Year no later than
March 15 of the following year for each Plan Year that Participants have become
entitled to an Award. The terms and conditions of an Award denominated in
Performance Shares will be set forth in a Performance Share Award Agreement with
a Participant. A deceased Participant’s Award will be paid, or shares of the
Company’s Common Stock underlying an Award denominated in Performance Shares
will be distributed, to the beneficiary designated by the Participant for
purposes of the Company’s group term life insurance plan covering the deceased
Participant, and in the absence of any designation, will be paid or distributed
to the Participant’s estate.

 

8. AMENDMENT

The Board, acting through the Compensation Committee, retains the right to
modify the Plan at any time in any manner that it deems appropriate, provided
that (a) no amendment that adversely affects the rights of Participants or their
beneficiaries shall be effective for a Plan Year that ended prior to the Plan
Year in which the amendment was adopted, and (b) it will not terminate the Plan
for any Plan Year during that Plan Year unless it is clear that Participants
will not receive an Award for that Plan Year. It is understood that the
Compensation Committee of the Board will review the Plan yearly and may make
changes to the Plan for the next Plan Year.

 

9. MISCELLANEOUS

 

  a. This memorandum, including its attachments, constitutes the entire
understanding relating to an Award to any employee of Alaska or Horizon, and
supersedes all prior oral or written agreements, representations or commitments
relating to such Awards.

 

  b. This Plan is not a commitment of the Company, Alaska or Horizon, to any
officer or employee of such company, to continue that individual in its employ
in order to qualify for an Award. Nothing contained in this Plan may be
considered to be a promise of continued employment. Any employee who shall file
suit against his or her employer for wrongful termination shall automatically
cease to be a Participant.

 

  c. In the event that a Participant has a written employment agreement with
Alaska or Horizon which entitles such Participant to participate in the
Management Incentive Plan, this Plan is intended, for the purpose of such
agreements, to be considered to be the same plan and may continue to be referred
to as the MIP.

 

  d. This memorandum and the rights and obligations provided for herein shall be
construed and interpreted in accordance with the law of the state of Washington,
excluding its conflicts of law rules.

 

3 of 4



--------------------------------------------------------------------------------

  e. No unpaid Award will be subject to the debts, liabilities, contracts or
engagements of any Participant, and may not be alienated, pledged, garnished or
sold, and any attempt to do so shall be void.

 

  f. Awards of Common Stock, Performance Shares, and the issuance of shares of
the Company’s Common Stock underlying Awards of Performance Shares, are deemed
to be made pursuant to the Company’s 2004 Long-Term Incentive Plan, or any such
successor plan.

 

Dated September 14, 2006

   

Alaska Air Group, Inc.

     

/s/ Phyllis J. Campbell

   

Phyllis J. Campbell

   

Chairman, Compensation Committee

   

Alaska Air Group, Inc. Board of Directors

 

4 of 4